Citation Nr: 0704106	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  03-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a foot disability, 
claimed as immersion foot.

(The issue of entitlement to retroactive entitlement to 
Vocational Rehabilitation benefits under Chapter 31 prior to 
September 5, 2003, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967, including service in the Republic of Vietnam. This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA), Reno, Nevada, regional office (RO).

In January 2005, the veteran provided testimony at a hearing 
in Reno, Nevada, before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  The Board 
remanded this mater in May 2005 for further development.  
Development was completed and the claim has been returned to 
the Board for adjudication.


FINDING OF FACT

Resolving any doubt in the veteran's favor, onychomycosis is 
linked to service.


CONCLUSION OF LAW

Onychomycosis was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  This law eliminated the concept of a 
well- grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with respect to the veteran's service connection 
claim for foot disability, claimed as immersion foot, it is 
the Board's conclusion that the new law does not preclude the 
Board from adjudicating such service connection claim.  This 
is so because the Board is taking action favorable to the 
veteran by granting the veteran's service connection claim.  
Therefore, a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).  The agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The veteran contends that he is entitled to service 
connection for a foot disability.  Specifically, he claims 
that while serving in Vietnam he developed a chronic foot 
disability that he characterizes as immersion foot.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006).  A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

A review of his service personnel records demonstrates the 
veteran had active duty as a Marine in Vietnam.  His military 
occupational specialty was that of an anti-tanks assault man.  
He received various decorations including the Combat Action 
Ribbon.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006).  The 
service medical records do not show any disability of the 
foot, and the service separation examination his feet were 
noted as normal.  The veteran first sought treatment for a 
foot disability in 1989.  A private physician's statement 
dated in May 2001 noted diagnoses of onychomycosis and tinea 
pedis, and stated that these disabilities "may be related to 
the service connection, certainly with jungle duty in 
Vietnam, as this cannot conclusively be ruled out."  A VA 
examination in September 2000 noted onychomycosis, however no 
etiology opinion was furnished.  As there was no etiology 
opinion provided from the September 2000 VA physician, the 
Board remanded this issue in May 2005 for another VA 
examination.   

VA examination report dated in January 2006 indicated that 
the veteran complained of having discolored and painful 
toenails which he felt were the result of his service in 
Vietnam.  The physician also reviewed pictures provided by 
the veteran showing the veteran bathing in muddy rivers and 
wading through rice patties in Vietnam.  Pictures of the 
veteran bathing in muddy rivers and wading through rice 
patties in Vietnam are included in the claims folder.  

Evaluation revealed that the toenails were completely covered 
with fungus.  A diagnosis of onychomycosis was given.  The 
physician opined that it was certainly possible that the 
veteran could have contracted his toenail fungus while in 
service.  The physician explained that there was a latent 
period associated with the fungus development.  The reason 
the veteran did not seek any treatment until 1989 was because 
the fungus had not developed yet and it had slowly progressed 
until the period of 1989 that it became painful, according to 
the physician.

The January 2006 VA physician also submitted a written 
statement to VA dated in May 2006, noting that while the 
veteran's service medical records were void for symptoms, 
treatment, and diagnosis for foot problems, it was highly 
likely the veteran's feet disease symptoms still surfaced 
while he service in Vietnam.  The physician provided the 
following four environmental factors in support of the 
etiological opinion:  Vietnam, during this time, most likely 
had stagnant rice paddies and dirty rivers and streams; 
weather could have easily exceeded 100 degrees; humidity 
could have easily been greater than 95 percent in this type 
of tropical environment and; it rained for long periods of 
time during certain times of the year.  The physician also 
cited to a medical society report, which noted that foot 
problems associated with a jungle environment in the 1960s 
were widely defined and given such names as immersion foot, 
tropical jungle foot, and jungle rot.  

The Board finds the January 2006 VA examination report and 
May 2006 etiological opinion to be competent medical 
evidence.  The physician diagnosed onychomycosis and related 
the disability to service.  The opinion is based on 
evaluation of the veteran and review of the claims folder.  
The physician also provided an extensive and detailed 
rationale for the etiological opinion.  There is no competent 
medical evidence contradicting these findings.  

Given the etiological opinion summarized above, and resolving 
any doubt in the veteran's favor, the Board finds that the 
foot disability, claimed as immersion foot, is linked to 
service.  38 C.F.R. § 3.102 (2006).  Accordingly, the Board 
finds that the veteran is entitled to service connection for 
foot disability, claimed as immersion foot.   


ORDER

Service connection for onychomycosis is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


